TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00399-CV




                                 In re John Koo-Hyun Kim




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus, seeking a stay of Texas Education

Commissioner Robert Scott’s decision to close Pearce Middle School. See Tex. R. App. P. 52.8.

We deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: July 21, 2009